Citation Nr: 1040663	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-30 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant's daughter and son-in-law



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to July 
1945.  The appellant seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of a Department of 
Veterans Affairs (VA), Regional Office (RO), in Houston, Texas, 
that denied service connection for the cause of the Veteran's 
death.  

In May 2010, the appellant's daughter and son-in-law testified at 
a travel board hearing over which the undersigned Acting Veterans 
Law Judge presided.  A transcript of the hearing has been 
associated with the Veteran's claims file.     

The Board sent out a request for a Veterans Health Administration 
(VHA) medical opinion in July 2010.   The requested opinion has 
been provided and associated with the Veteran's claims file and 
the appellant has been provided with notice and a copy of said 
opinion.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
appellant's claim so that she is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159 (2010).

The Board sent a request for a VHA medical opinion regarding the 
cause of the Veteran's death in July 2010 and received a response 
from an infectious disease specialist in August 2010.  The Board 
sent out a letter to the appellant in September 2010, informing 
her that she had 60 days from the date of the letter in which to 
review the August 2010 VHA opinion and submit any additional 
argument or evidence.  On October 6, 2010, the appellant faxed 
her VHA medical opinion response form to the Board.  She 
indicated that she was submitting an enclosed argument and/or 
evidence, and that she wanted her case remanded to the RO for 
review of the newly submitted evidence.  However, the appellant's 
newly submitted evidence does not appear to be in her claims 
file.  The Board finds that a remand is necessary prior to 
further disposition of the claim in order to provide the 
appellant another opportunity to submit the new evidence in 
support of her claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC shall contact the appellant 
and request that she submit the additional 
evidence referenced in her October 2010 
correspondence to the Board.  Any additional 
evidence submitted by the appellant should be 
associated with the Veteran's claims file.  
All efforts to obtain the additional evidence 
from the appellant should be documented in 
the Veteran's claims file.

2.  The RO/AMC will then review the 
appellant's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that no 
other notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

3.  The RO/AMC will then readjudicate the 
appellant's claim.  If the benefit sought on 
appeal remains denied, the appellant and her 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The appellant 
need take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



